DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Response to Arguments
Claims 1 – 20 are pending in this Office Action. After a further search and a thorough examination of the present application, claims 1 – 20 remain rejected under Double Patenting rejection.  
Applicant's arguments filed with respect to claims 1 – 20 have been fully considered and they are persuasive in regards with the 101 rejection and in view of the prior art rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,664,541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. Each patent claim is either narrower than or substantially equivalent to the corresponding claim .
Instant Application 16/850320
US 10,664,541 B2
1. A method implemented by one or more processors, the method comprising: generating an entry in a personal content repository, the personal content repository including private content that is accessible to a user and non-accessible to a plurality of additional users that lack authorization to access the personal content repository, wherein the entry identifies a physical location and a date of interaction of the user with the physical location, and wherein generating the entry is based on location data of the user or a received email of the user; subsequent to generating the entry: receiving a search query that is submitted by the user, via a client device, and through a user interface for searching both private and public content; determining whether the search query is a personal locational query indicating a desire for only one or more personal search results of the user from the private content pf the personal content repository; accessing the personal content repository; determining that the generated entry of the personal content repository is responsive to the search query based on the entry matching at least one search parameter of the search query; in response to determining that the search query is the personal locational query indicating the desire for only one or more personal search results of the user from private content of the personal content repository: generating based on determining that the entry is responsive to the search query, a personal search result based on the entry, wherein generating the personal search result comprises including, in the personal search result: an identifier of the physical location based on the entry identifying the physical location, and - 44 -Attorney Docket No. ZS202-20627a temporal indication that identifies the date of interaction of the user with the physical location based on the entry identifying the date of interaction of the user; and in response to receiving the search query submitted through the user interface for searching both private and public content: causing the personal search result to be rendered at the client device, or an additional client device of the user, without rendering of any public search result responsive to the search query and in response to determining that the search query is not the personal locational query indicating the desire for only one or more personal search results: determining a public search result, from a public content repository, that is responsive to 

given user and non-accessible to a plurality of additional users that lack authorization to access the personal content repository, wherein the entry identifies a physical location and a date of interaction of the user with the physical location, and wherein generating the entry comprises: generating the entry based on location data, of the user, that corresponds to the physical location and the date of interaction, the location data generated based on output from one or more hardware components of a computing device of the user and indicative of a position of the computing device, or generating the entry based on a received email of the user that identifies the physical location and the date of interaction; receiving a search query submitted by the user subsequent to generating the entry, the search query submitted through a user interface for searching both private and public content; determining that the search query is a personal locational query indicating a desire for information related to one or more physical locations interacted with by the user; determining that the generated entry of the personal content repository is responsive to the search query based on the entry matching at least one search parameter of the search query; based on determining that the search query is the personal locational and based on determining that the entry is responsive to the search query: generating a personal search result based on the entry, wherein generating the personal search result comprises including, in the personal search result: an identifier of the physical location based on the entry identifying the physical location, and a temporal indication that identifies the date of interaction of the user with the physical location based on the entry identifying the date of interaction of the user; obtaining public search results based on the search query and using a public content repository; and in response to the search query submitted through the user interface for searching both private and public content: providing the personal search result with the public search results, for display in a graphical user interface that displays the personal search result and that visually distinguishes the personal search result from the public search results.


Claim 1 and 14 of instant application correspond with similar recitation of claims 1, 9, 17 of the patent.
Claim 2 of instant application correspond with similar recitation of claim 2 of the patent.
Claim 3 and 15 of instant application correspond with similar recitation of claim 3 of the patent.
Claim 4 and 16 of instant application correspond with similar recitation of claim 4 of the patent.
Claim 5 of instant application correspond with similar recitation of claim 5 of the patent.
Claim 6 of instant application corresponds with similar recitation of claim 13 of the patent.
Claim 7 and 17 of instant application correspond with similar recitation of claim 6 of the patent.
Claim 8 and 18 of instant application correspond with similar recitation of claim 7 of the patent.
Claim 9 – 11 and 19 of instant application correspond with similar recitation of claim 8 of the patent.
Claim 12, 13 and 20 of instant application correspond with input and output interfaces include audio form as described in column 6 and 18 of the patent. These are various common forms of accepting input and presenting results in the field of endeavor.


Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 19 of U.S. Patent No. 10,089,394 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. Each patent claim is substantially narrower than the corresponding claim of the instant application.  It would have been obvious to a person of ordinary skill in the data processing art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before.”).
Instant Application 16/850320
US 10,089,394 B2
1. A method implemented by one or more processors, the method comprising: generating an entry in a personal content repository, the personal content repository including private content that is accessible to a user and non-accessible to a plurality of additional users that lack authorization to access the personal content repository, wherein the entry identifies a physical location and a date of interaction of the user with the physical location, and wherein generating the entry is based on location data of the user or a received email of the user; subsequent to generating the entry: receiving a search query that is submitted by the user, via a client device, and through a user interface for searching both private and public content; determining whether the search query is a personal locational query indicating a desire for only one or more personal search results of the user from the private content of the personal content repository, accessing the personal content repository; determining that the generated entry of the personal content repository is responsive to the search query based on the entry matching at least one search parameter of the search query; in response to determining that the search query is the personal locational query indicating the desire for only one or more personal search results of the user: generating based on determining that the entry is responsive to the search query a personal search result based on the entry, wherein generating the personal search result comprises including, in the personal search result: an identifier of the physical location based on the entry identifying the physical location, and - 44 -Attorney Docket No. ZS202-20627a temporal indication that identifies the date of interaction of the user with the physical location based on the entry identifying the date of interaction of the user; and in response to receiving the search query submitted through the user interface for searching both private and public content: causing the personal search result to be rendered at the client device, or an additional client device of the user, without rendering of any public search result responsive to the search query and in response to determining that the search query is not the personal locational query indicating the desire for only one or more personal search results: determining a public search result, from a public content repository, that is responsive to the search query, and in response to receiving the search query submitted through the user interface for searching both private and public content: causing the public search result to be rendered at the client device, or the additional client device of the user, without rendering of any private search result.

related to one or more physical locations previously interacted with by the user; determining, based on the search query, at a private content index that indexes private content that is accessible to the user and non-accessible to a plurality of additional users that lack authorization to access the private content, wherein accessing the private content index is based on the user information matching access information for the private content index; determining, using the private content index, responsive content of the private content, the responsive content being responsive to the at least one search parameter and being previously stored in association with the user based on: location data generated based on output from one or more hardware components of a computing device of the user, wherein the location data is indicative of a position of the computing device, or a received email of the user; determining, based on the responsive content of the private content, a physical location previously interacted with by the user and at least one date of a previous interaction with the physical location by the user; Page 2 of 14 Response to 02/23/2018 Office Actiongenerating a personal search result based on the responsive content of the private content, the personal search result identifying the physical location previously interacted with by the user and including an indication of the at least one date of the previous interaction with the physical location, wherein the at least one date of the previous interaction is determined from the responsive content of the private content and is included in the personal search result based on being determined based on the private content; obtaining public search results based on the search query and using a public content index; and in response to the search query submitted through the user interface for searching both private and public content, providing the personal search result with the public search results, for display to the user in a graphical user interface generated by a computing device of the user, the display of the personal search result in the graphical user interface including display of the indication of the at least one date of the previous interaction with the physical location, and the display of the personal search result visually distinguishing the personal search result from the public search results.



Allowable Subject Matter
Claims 1 – 20 are allowable subject matter in view of prior art if the Double Patenting rejection can be overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record does not teach or fairly suggest the combination of elements as recited.

These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable subject matter.
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is 571-272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 03/25/2022

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166